Citation Nr: 0216213	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  97-32 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1948 to 
September 1949 and from September 1950 to October 1951.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 1997 rating decision 
rendered by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied service 
connection for arthritis.  In March 1999, the Board remanded 
the case to the RO for further development.  Said development 
having been completed, the case is returned to the Board for 
further appellate review. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2. The appellant's service medical records are silent for any 
complaint, treatment, or diagnosis of arthritis.

3.  The evidence does not show that the appellant's arthritis 
is associated with an established in-service event, injury, 
or disease.  

4.  The evidence does not show that arthritis was manifested 
to a compensable degree within one year following the 
appellant's separation from active duty.  


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in or 
aggravated by military service, nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. § 1110, 1112, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete. 

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b)).  The appellant was informed of the information 
necessary to substantiate his claim by means of a statement 
of the case and supplemental statement of the case issued 
during the course of this appeal. Accordingly, the Board 
finds that the duty to inform the appellant of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

The VCAA also provides that VA has a duty to assist the 
claimants in developing their claims.  VA is specifically 
required to make "reasonable efforts to obtain relevant 
records (including private records)."  38 U.S.C.A. § 5103A.  
The appellant's service medical records as well as pertinent 
sick and morning reports have been obtained and are 
associated with the claims folder.  The appellant has not 
referenced, nor does the evidence show, the existence of any 
additional service or post service medical evidence that is 
not presently associated with the claims folder and which is 
obtainable.  According, the Board finds that VA's duty to 
assist the appellant in this regard is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c)).

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)).  However, after a review 
of the evidence, the Board finds that a medical examination 
is not necessary to decide the present claim.  Under 
pertinent VA regulations, a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim but 
(1) does contain competent lay or medical evidence of a 
current disability; (2) establishes that the veteran suffered 
an event, injury, or disease in service or has a disease or 
symptoms of a disease manifesting during an applicable 
presumptive period; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  As shown below, the 
evidence of records does not established that the appellant 
suffered an event, injury, or disease in service that may be 
associated with his present arthritic conditions.  
Accordingly, medical examination is not warranted.  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself. 
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  Upon entry into active duty, the 
appellant was afforded a physical examination.  The entrance 
examination report notes that he had no musculoskeletal 
defects with no significant abnormalities of his bones, 
joints, or muscles.  An October 1949 medical statement notes 
that the appellant had a serological test prior to his 
separation from active duty that revealed a doubtful 
Cardiolipin.  It was suggested that he report to the nearest 
Public Heath Office for further examination.  On a report of 
medical history dated in September 1950, the appellant denied 
a history of arthritis.  Similarly, an October 1951 
separation examination report notes that his musculoskeletal 
system was within normal limits.  

Following service, the appellant obtained employment at a VA 
Medical Center.  VA employee health records show that the 
appellant received treatment in 1963, 1964, 1968, and 1969 
for joint pain, to include shoulder and right hand pain.  X-
rays of the right hand were negative in 1964.  

While still employed with VA, the appellant was involved in 
an automobile accident in June 1970.  A July 1971 statement 
from a private physician indicates that the appellant 
developed chronic muscle strain and ligamentous injury as a 
result of this accident.  It was noted that he sustained 
injuries of his neck and lumbar spine.  As a result of these 
injuries, the appellant retired due to disability in October 
1971.  

In 1972, the RO obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, in conjunction with claims for non-
service connected pension benefits and service connection for 
a leg injury.  The veteran asserted that he was unable to 
work due to injuries sustained in his prior automobile 
accident.  A May 1972 private medical statement indicates 
that the injuries the appellant sustained in his June 1970 
accident affected his ability to work.  A subsequent June 
1972 VA examination report notes that the appellant continued 
to have residuals of a whiplash injury involving his neck and 
lumbar spine.  

In December 1973, the veteran obtained private medical 
treatment for complaints of stiffness and pain in all his 
joints.  A diagnosis of fibromyositis (periarthritis) was 
rendered.  Rheumatoid arthritis (RA) test was negative.  It 
was opined that the appellant was totally disabled for any 
occupation. A subsequent March 1974 VA examination report 
notes that the appellant continued to have residuals of a 
whiplash injury involving his neck and lumbar spine.  

The appellant was also afforded a March 1974 psychiatric 
examination.  According to the examination report, he 
reported a history of "some type of arthritis about four 
years ago" that had progressively worsened.  Additionally, 
he had a four year history of anxiety.  

An August 1976 private medical statement indicates that the 
appellant complained of progressive pain and stiffness in his 
peripheral joints.  X-ray findings were significant for 
"changes of degenerative joint disease."  Osteoarthritis 
was diagnosed.  Similarly, an October 1976 VA examination 
report indicates that the appellant complained of transient 
difficulty with every joint in his body.  Again, 
osteoarthritis was diagnosed.  

During an October 1976 VA psychiatric examination the 
appellant reported that he was doing fairly well until he was 
injured in a car accident in 1969.  According to the 
appellant, he sustained a back injury and had to obtain a 
medical retirement.  He reported problems with arthritis 
involving his shoulders, wrists, hips, knees, and back since 
the car accident.

Private medical records dated from March to December 1978 
show that the appellant was treated for a variety of 
conditions to include arthritis.  A February 1979 VA 
examination report notes that the appellant complained of 
generalized joint discomfort with any motion of all joints.  
However, the examiner noted that there was no real limitation 
of motion and no gross joint abnormalities were noted.     

A February 1983 private examination report notes that the 
appellant complained of arthritis.  It was noted that joint 
arthritis was present in the knees, ankles, hips, elbows, and 
shoulders.  The appellant also had a 15 to 16 year history of 
back pain in the lumbar region.  

A September 1991 statement from Dr. Albert R. Brandon, D.O., 
a private doctor, indicates that the appellant had chronic 
strain with arthritis involving his right leg and ankle.  
Similarly, in statements dated in November 1993 and April 
1994, Dr. Brandon reported that the appellant sustained an 
injury to his right knee, leg and ankle while in the 
military.

In an August 1996 statement, the appellant asserted that he 
was separated from active duty because of  "arthritis 
rheumatic diseases."  In June 1998, the appellant submitted 
Medical Officer Report's indicating that he was on sick call 
in 1948 and 1949.  A handwritten statement on the cover of 
the Daily Sick Reports for the Medical Company of the 4th 
Infantry Regiment covering the period from October 18, 1948 
to April 22, 1949, notes that "All Sick Report Was for 
Arthritis (sic)."  The initials "J.L." follow this 
notation.  The appellant reported that the only reason that 
he had to go to sick call during service was for arthritis.  
He asserted that "all of my records got burned up in the 
fire in [St. Louis, Missouri]."  

In December 1998, the appellant submitted a copy of his 
September 29, 1948, service entrance examination.  This 
document differs from the original record contained in the 
appellant's service medical records.  The original report 
notes that the appellant had a "1" scar me[d]ia[l] side of 
rt leg, below knee."  However, the altered document reads as 
follows: "1" scar arthritis (sic) rt leg, below knee."  
The word arthritis is handwritten in the altered document 
while the rest of the words are typewritten.  

In March 1999, the Board remanded the case to the RO for 
further development.  In particular, the RO was to ask the 
appellant to clarify where the notation in the Medical 
Officer's Reports for 1948 and 1949 came from.  Pursuant to 
this Remand, the RO asked the appellant in April 1999 to 
identify when he obtained the Medical Officer's Report for 
1948 and 1949, where he got it, and when he made the notation 
pertaining to arthritis.  

In May 1999, the appellant asserted that he obtained the 
records when separating from active duty.  He stated that he 
requested that medical officers make the notation in his 
records and that it was these medical officers that wrote the 
notation in his presence.  He placed these records in a 
"lock box" that he had misplaced.  He finally found the 
documents in 1998.  

In July 2002, the RO received sick and morning reports from 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Records received from NPRC note that the appellant 
was furnished with a copy of these morning reports in June 
1996.  While the copy of cover of the Daily Sick Reports 
submitted by the appellant in 1998 contained a handwritten 
notation, the copy of the same document obtained by NPRC does 
not include such notation suggesting that the notation was 
made after the appellant received his copy from NPRC.  


Legal Criteria:  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be established for a disability resulting from 
diseases or injuries which are present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2001).  

Establishing direct service connection for a disability which 
has not been shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition to service connection on a direct basis, the 
regulations establish presumptive service connection for 
certain chronic diseases that are not otherwise established 
as incurred in service, if such disease is manifested to a 
compensable degree within a prescribed time following 
separation from active duty.  38 C.F.R. § 3.309(a).  
Arthritis is a chronic disease that has a one-year 
presumptive period.  Thus, if arthritis is shown to have 
manifested itself to a compensable degree within a year 
following separation from active duty, service connection on 
a presumptive basis may be established.  38 U.S.C.A. § 1112, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because the issue involves questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Competent medical evidence 
is defined by the regulations as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(a)(1)).


Analysis:  The appellant contends that his present arthritis 
of multiple joints was initially manifested during his active 
military service and that service connection for arthritis is 
therefore warranted.  After a review of the evidence, the 
Board finds that his contentions are not supported by the 
evidence.  Accordingly his claim fails.  

The appellant's service medical records are silent for any 
complaint, treatment, or diagnosis, of arthritis.  On the 
contrary, on an in-service report of medical history, the 
appellant reported that he had no problems with arthritis.  
Similarly, the reports of in-service physical examinations 
are negative for any diagnosis of or treatment for arthritis.  

The Board notes that the appellant has submitted two 
documents of questionable authenticity in an attempt to show 
that his present arthritis was manifested during his active 
service.  Namely, he submitted a 1948 examination report that 
noted a history of arthritis of the right leg.  However, this 
report is altered from the original service medical record 
that does not contain the handwritten notation of arthritis.  
Thus, it is clear that this notation was added at a 
subsequent date.  Similarly, an altered Daily Sick Report 
includes an annotation suggesting that the appellant reported 
to sick call due to arthritis.  While this annotation is 
followed by the appellant's initials, he had asserted in 
various written statements that the comment was supplied by 
medical doctors at his request at the time of his separation 
from active duty.  However, the copy of this record 
maintained by the NPRC and furnished to the veteran in 1996 
does not contain such annotation.  Due to the obvious 
alteration of these documents, the Board finds that they are 
not credible to establish in-service treatment for, or 
complaints of, arthritis.  

The aforementioned alteration of the daily sick report is 
particularly troublesome to the Board as it appears that the 
appellant may have willing supplied information to VA that he 
knew or should have known was false in an attempt to mislead 
the RO and the Board.  While the evidence does not show who 
made the alterations to the documents, the appellant actively 
asserts that he was present when Army physicians made the 
annotation.  However, as noted previously, this annotation 
was not present on the copy of the official record housed at 
NPRC.  Thus, the Board must find that the appellant's 
assertions lack credibility and are not supported by the 
veteran's contemporaneous medical records.  In so finding, 
the Board finds the original documents submitted directly 
from NPRC to VA to be more credible than the documents 
submitted by the veteran and thus, more probative.  

The Board notes that the appellant has submitted several 
statements from a private doctor asserting that his arthritis 
of the right lower extremity was due to his active military 
service.  However, it appears that this doctor was basing his 
opinion on the history given by the appellant.  No specific 
in-service event, injury, or disease, is cited as a factor 
leading to the present arthritis.  Similarly, no in-service 
event, injury, or disease leading to arthritis is shown in 
the veteran's service medical records.  The Board notes that 
it is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history.  Godfrey 
v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).   The evidence does not show that this 
doctor reviewed the appellant's service medical records or 
any other related documents which would have enabled him to 
form an opinion on an independent basis.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  As noted above, the appellant's reported 
history of in-service treatment for arthritis is not 
supported by his service medical records.  Accordingly, the 
Board must find the private doctor's statements to be 
unpersuasive as to the relation of the appellant's current 
arthritis to service.

Based on the foregoing, the Board finds that service 
connection on a direct basis is not warranted for the 
veteran's arthritis of multiple joints.  Similarly, the 
evidence does not show that arthritis was manifested to a 
compensable degree within one year following separation from 
active duty.  On the contrary, the appellant's first 
documented complaints of any arthritic related problem was in 
1963 when he complained of shoulder pain.  

As there is no competent evidence to link the appellant's 
arthritis to his active military service, the Board finds 
that the preponderance of the evidence is against his claim.  
As the evidence does not show that arthritis of multiple 
joints was either incurred in, or aggravated by active 
service, or manifested to a compensable degree within one 
year following the appellant's separation from active duty, 
the Board finds that service connection for this disease is 
not warranted.

In reaching this decision, the Board notes that the veteran 
has asserted that his medical records were destroyed in a 
fire at the NPRC, in St. Louis, Missouri, in July 1973.  
However, as noted by the RO, the veteran's service medical 
records were obtained by the RO in 1972 and associated with 
his VA claims folder in conjunction with a then pending claim 
for VA benefits.  As VA had obtained his service medical 
records prior to the 1973 fire, his contention that his 
medical records were destroyed therein is without merit.  


ORDER

Service connection for arthritis of multiple joints is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

